Citation Nr: 1036634	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which found that new and material evidence had not been 
submitted to reopen the Veteran's claim.

The Board notes that the Veteran has claimed entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 based on two separate 
incidents.  The first claim is based on an injury to the right 
thumb that the Veteran alleged occurred at the VA Medical Center 
(VAMC) in 1993.  The second claim is based on alleged 
complications from May 2005 carpal tunnel surgery to the right 
hand and wrist.  The RO has only developed the first claim for 
compensation pursuant to 38 U.S.C.A. § 1151 as due to injury that 
was allegedly incurred at the VAMC in 1993.  The other claim for 
compensation pursuant to 38 U.S.C.A. § 1151 (based on May 2005 
carpal tunnel surgery) has not been properly developed on appeal.  
Therefore, this issue is referred to the Agency of 
Original Jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a 
right thumb disability.

2.  The evidence submitted since the December 1998 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right thumb 
disability, and does not raise a reasonable possibility of 
substantiating that claim.



CONCLUSION OF LAW

The December 1998 rating decision is final; new and material 
evidence has not been received to reopen the claim of entitlement 
to compensation pursuant to        38 U.S.C.A. § 1151 for a right 
thumb disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  With 
respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO provided notice to the appellant in a 
February 2005 pre-rating letter regarding what information and 
evidence was needed to substantiate the Veteran's petition to 
reopen his claim for compensation pursuant to 38 U.S.C.A. § 1151, 
as well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter was also compliant with Kent.  The December 2005 
RO rating decision reflects the initial adjudication of the claim 
after issuance of the February 2005 letter.

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates pursuant to Dingess/Hartman, 19 Vet. App. 473 
(2006).  However, the absence of such notice is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
Veteran's petition to reopen his claim for entitlement to 
compensation pursuant to                 38 U.S.C.A. § 1151, no 
disability rating or effective date will be assigned.  
Accordingly, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman.  

The record additionally reflects that VA has made reasonable 
efforts to obtain all relevant records pertinent to the claims on 
appeal.  Pertinent medical evidence associated with the claims 
file consists of service, Social Security Administration, and VA 
treatment records.

The Board finds that no additional RO action to further develop 
the record in connection with this claim is warranted.  The Board 
notes that the Veteran was not provided with a VA examination in 
response to his claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2009), providing a VA examination in a new and material evidence 
claim can only be considered if new and material evidence is 
actually presented or secured.  As Board finds that the Veteran 
did not present new and material evidence in this claim, a VA 
examination is not appropriate here.

In sum, the Board is satisfied that any procedural errors in 
development and consideration of the claim were insignificant and 
non-prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim on appeal.

Legal Criteria

Under 38 U.S.C.A. § 1151, a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA employee 
or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and 
the proximate cause of the disability was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or (2) an 
event not reasonably foreseeable.  See also 38 C.F.R. §§ 3.154, 
3.358, 3.361, 3.362, 3.363.

Under the law, hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability and (1) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (2) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d)(2).

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.; Justus v. Principi, 3 Vet. App. 510 
(1992).



Analysis

The petition to reopen was denied by the RO in December 2005, and 
subsequently denied in a May 2006 statement of the case.  In 
September 2008 and November 2008 supplemental statements of the 
case, however, the RO essentially addressed the issue on a de 
novo basis without comment as to reopening.  The Board notes, 
however, that even if the RO determined that new and material 
evidence was presented to reopen the claim on appeal, such is not 
binding on the Board.  Rather, the Board must first decide 
whether evidence has been received that is both new and material 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

The Veteran was originally denied entitlement to compensation 
pursuant to           38 U.S.C.A. § 1151 because the evidence of 
record failed to establish that any medical action by the VAMC 
was the proximate cause of the claimed right thumb disability.  
See December 1998 rating decision.  The evidence indicated that 
the Veteran was in the domiciliary, not the VAMC, in 1993 when he 
hurt his right thumb lifting weights and playing basketball.  
Therefore, for evidence to be new and material, it must relate to 
establishing that an additional disability was caused by hospital 
care, medical or surgical treatment, or examination either by a 
VA employee or in a VA facility, and the proximate cause of the 
disability was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (2) an event not reasonably 
foreseeable.

Newly-submitted evidence since the December 1998 rating decision 
includes medical records from the VAMC.  These medical records do 
not indicate that any hospital care, medical or surgical 
treatment, or examination by VA proximately caused an additional 
disability to the Veteran in the mid-1990's.  The Veteran 
specifically indicated that his 38 U.S.C.A. § 1151 claim was 
based upon an injury he incurred at VAMC Hampton.  The evidence 
of record (that was associated with the file at the time of the 
last final decision) reflects that the Veteran injured his thumb 
lifting weights in October 1993 and playing basketball in 
December 1993 while at the domiciliary.  The Veteran has not 
submitted any new and material evidence to indicate that a right 
thumb disability was caused by hospital care, medical or surgical 
treatment, or examination by VA.

The Board finds that the additionally received medical evidence 
is "new" in the sense that it was not previously before agency 
decision makers.  However, as noted above, in the December 1998 
denial, the RO essentially found that the evidence of record did 
not contain proof that the Veteran's right thumb disability was 
caused by hospital care, medical or surgical treatment, or 
examination in a VA facility.  The additional medical evidence 
added to the record does nothing to change any such finding.

In sum, the medical evidence received since December 1998 still 
does not establish a claim for compensation pursuant to 38 
U.S.C.A. § 1151 for a right thumb disability.  Thus, even if some 
of this evidence could, in a limited sense, be considered 
"new," none of the evidence is material because it provides no 
reasonable possibility of substantiating the claim.

The Board has also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, in 
various written documents of record.  The Veteran, however, 
asserts that injury-unrelated to VA medical treatment-entitles 
him to compensation pursuant to 38 U.S.C.A. § 1151.  This type of 
injury is not an adequate basis to establish a claim under 38 
U.S.C.A. § 1151.  Furthermore, lay assertions of medical 
causation cannot suffice as new and material evidence to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  In any event, 
the Veteran's own assertions of etiology, at their essence, are 
duplicative of those raised or implied in his earlier claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a right thumb disability have not been 
met, and the December 1998 RO denial of the claim remains final.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a right thumb disability is 
denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


